Title: To Benjamin Franklin from Lewis R. Morris, 5 June 1783
From: Morris, Lewis R.
To: Franklin, Benjamin


          
            
              Sir
              Office for foreign affairs June 5th. 1783
            
            I had the Honor to remit by the Packet Washington the first Number of the enclosed
                Bills, with a particular State of
              your Account with the United States— Copies also went by the Ship Hope— These being
              such good Conveyances I am perswaded they will reach you safe—
            I have the Honor to be Sir with great Respect and Esteem your most obedient humble
              servant
            
              L R Morris
            
          
          
            N.B. I have enclosed also a
              Bill of Exchange for your Grandson to the Amount of 1811 l.t. 5 s. Tournois
            
              L. R. M
              Hon’ble Mr. Franklin
            
          
         
          Endorsed: Letters from Secry of Foreign
            Affairs
          Notation: R. Livingston.
        